[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 614 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 615 
Order affirmed, with costs, and questions certified answered in the negative; no opinion.
Concur: LEHMAN, O'BRIEN, HUBBS, LOUGHRAN and RIPPEY, JJ. Dissenting as to Edbro Realty Co., Inc: CRANE, Ch. J., and FINCH, J. *Page 616